Case 4:18-cv-13766-MFL-MKM ECF No. 22 filed 05/20/20    PageID.294   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CRYSTAL SISSON,

      Plaintiff,                                Case No. 18-cv-13766
                                                Hon. Matthew F. Leitman
v.

CHARTER COUNTY OF WAYNE,

     Defendant.
__________________________________________________________________/

                                   JUDGMENT

      In accordance with the Court’s Order Granting Defendant’s Motion to

Dismiss Plaintiff’s Amended Complaint, dated May 20, 2020,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant and against Plaintiff.


                                                DAVID J. WEAVER
                                                CLERK OF COURT

                                           By: s/Holly A. Monda
                                                 Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: May 20, 2020
Flint, Michigan

                                       1
